        Case 4:20-cv-01522-BSM Document 4 Filed 01/25/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

SCOTT AVERY                                                                 PLAINTIFF
ADC #171985

v.                         CASE NO. 4:20-CV-01522-BSM

DOE                                                                       DEFENDANT


                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 25th day of January, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
